petition and she was ultimately disbarred. Christiani did not self-report
                 this discipline to the Nevada State Bar as required by SCR 114.
                              SCR 114 mandates the imposition of identical reciprocal
                 discipline unless one of four exceptions applies. We conclude that one of
                 the four exceptions exists in this matter, specifically, that the misconduct
                 warrants different discipline in this state. SCR 114(4)(c). In particular,
                 we conclude that disbarment is not warranted because disbarment in
                 Nevada is not equivalent to the disbarment imposed on Christiani in
                 California, as disbarment in Nevada is irrevocable while in California an
                 attorney may seek reinstatement after five years.            See SCR 102(1);
                 California Rules of Procedure of State Bar, Rule 5.442(B).
                              Accordingly, we grant the petition for reciprocal discipline, but
                 instead impose discipline in Nevada that is equivalent to the disbarment
                 discipline imposed in California. Therefore, Christiani is hereby
                 suspended from the practice of law for five years. 1 Christiani must
                 petition this court for reinstatement pursuant to SCR 116.




                       1 We   note that Christiani is currently suspended in Nevada for
                 failure to pay her bar dues and that we previously imposed a two-year
                 suspension based on reciprocal discipline with a condition that the
                 suspension would not commence until Christiani resolved her bar dues
                 suspension. The five-year suspension we now impose will not commence
                 until after Christiani's two-year suspension is completed.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1447A    e
                                It is so ORDERED. 2



                                                                   CA.
                                           Gibbons


                      I- ICA
                  Pickering                               Hardesty



                  Parraguirre



                  Cherry                                  Saitta




                  cc: David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Toni L. Christiani
                       Perry Thompson, Admissions Office, United States Supreme Court




                       2 This order constitutes our final disposition of this matter. Any
                  additional proceedings concerning Christiani shall be filed under a new
                  docket number.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e,